DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show components 50 and 710 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has been amended to overcome the objections set forth prior. These amendments are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke, et al. (US Patent 10869701 B2) (hereon referred to as Van Dyke) in view of McCombs-Stearns et al. (US 20160058484 A1) (hereon referred to as McCombs).
Van Dyke teaches an internal fixation ankle support system comprising: 
a first elongated fastener (53) configured to be inserted into bone and having a length; 
a second elongated fastener (10) configured to be inserted into bone and having a length that is sufficient to extend into a calcaneus, a talus, and optionally a tibia of a patient when implanted (see fig 9a); 
and a third elongated fastener (55) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (see fig. 9c and Col. 5, ln. 48-54, also see variation in the angulation of fastener 53 through opening 22 in Col. 5, ln. 31-42),

and wherein the second elongated fastener comprises (10) a second hole (26) configured to receive the third elongated fastener (55) along a second axis, whereby the third elongated fastener extending through the second hole is intersecting the second elongated fastener (claim 1),
further comprising: 
a fourth elongated fastener (57) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (note the length of the fastener being sufficient to extend between a cuboid and talus, being up to 60mm long, see Col. 6, ll. 23-26);
wherein the second elongated fastener comprises a third hole (30) configured to receive the fourth elongated fastener along a third axis, whereby the fourth elongated fastener extending through the third hole is intersecting the second elongated fastener (10) (claim 2),
wherein the first elongated fastener member, third elongated fastener member, or the fourth elongated fastener member is configured to couple in fixed relation to the second elongated fastener at a plurality of angles (see Col. 5, ll. 32-54 and Fig. 9C) (claim 5),
wherein the first elongated fastener (53) is at least 1.5 times the length of the third elongated fastener (55) or the fourth elongated fastener (57) and wherein the second elongated fastener (10) is longer than the third elongated fastener (55) or the fourth elongated fastener (57) (see Col. 5, ln. 45-55 and Col. 6, ln. 23-26, it is suggested that fastener 53 may be 62.5mm in length or greater, and fastener 55 may be as little as 30mm in length, making the first fastener 1.5 times or greater the length of the third) (the first fastener is longer than the third and the second fastener longer than the first, inherently making the second is longer than the third as well) (see Fig. 9A) (claim 7),
claim 9),

    PNG
    media_image1.png
    695
    597
    media_image1.png
    Greyscale

wherein a transverse dimension of the first elongated fastener (taken at the head of the fastener) is greater than a transverse dimension of the third elongated fastener (taken at the shaft of the fastener) or fourth elongated fastener (note the sizes at the base and the head of the fasteners, also see diagram above) (claim 10),
wherein the first axis and the longitudinal axis of the second elongated fastener are oblique (see Fig. 9A) (claim 11),
wherein one or more of the second axis and the third axis is perpendicular or oblique relative to the longitudinal axis of the second elongated fastener (see Fig. 9B) (claim 12),
claim 13),
wherein the first end of the second elongate fastener (10) is tapered (first end is interpreted to be the end distal from the bottom of the foot) (see Fig. 10A and Col. 5, especially ln. 15-26) (claim 15),
wherein the second hole (26) and the third hole (30) are located between the second end of the second elongated fastener (10) and the first hole (22) (second end is interpreted to be the end proximal to the bottom of the foot) (claim 16),
wherein the second elongated fastener further comprises a fourth hole (14) that is located between the first end and the first hole (22) (claim 17),
wherein the second elongated fastener further comprises a first slot (16) (see Col. 5, ln. 27-31) that is located between the fourth hole (14) and the first hole (22) (claim 18),
wherein the second elongated fastener further comprises a second slot (20) (see Col. 5, ln. 27-31) that is located between the first slot (16) and the first hole (22) (claim 19),
wherein the second elongate fastener (10) comprises a longitudinal bore (36) having an internal thread (34) and being accessible at the second end (near third hole) and a compression screw (see Col. 7, ln. 18-61 for description of CoreLock™ technology (the ‘031 patent), which is incorporated by reference into the ‘701 patent) (see CoreLock™ technology, US Patent 9,308,031, Para. 27 ln. 9-11 and fig 45) configured to be inserted into the longitudinal bore to move the first, second, and third elongate fasteners optionally in the direction of the longitudinal axis of the fourth elongate fastener (see Fig. 9A) (claim 20), 
however fails to teach the first fastener having a length that is sufficient to extend between and into a talus and a first metatarsal of a patient when implanted (claim 1), wherein the second elongated fastener is longer than the first elongated fastener (claim 6).

It would be obvious to one of ordinary skill in the art before the time of the claimed invention to modify the length of the first screw 53 of Van Dyke to be longer as taught by McCombs so that the screw would have a length sufficient to extend into a metatarsal of the patient (claim 1), as this would allow for fusion of the bones from the talus to the first metatarsal (see para. [0004]). This modification would result in the second elongate fastener disclosed by Van Dyke being longer than the first (claim 6), as explained above.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke in view of McCombs as applied to claim 2 above, and further in view of Peterson, et al. (US 20180263669 A1) (hereon referred to as Peterson).
Van Dyke teaches an internal fixation ankle support system comprising a first elongated fastener, a second elongated fastener (10), and a third elongated fastener (55) configured to be inserted into bone, wherein the second elongated fastener further comprises holes configured to receive the first and third elongated fasteners, however fails to teach the first elongated fastener comprising an outer elongated body with a longitudinal bore and a reinforcing member configured to be inserted in the bore, wherein the reinforcing member has a higher elastic modulus than that of the outer elongated body.
reinforcing member (5502) configured to be inserted into the longitudinal bore (see Figs. 55-58), and wherein the reinforcing member (5502) is composed of a material that has a higher elastic modulus than the outer elongated body. [Para. [0474], ln. 15-18 and Para. [0475], ln. 5-21) (the composition of the first elongated fastener is being examined). Also see Para. [0004], wherein Peterson discloses that having an internal reinforcing member may create a compression force, improving fusion and dynamic stress distribution in the bone.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first fastener of Van Dyke to have an outer elongated body and an inner elongated reinforcing member as taught by Peterson to improve overall fusion of the bone screw to the bone, making the operation more effective.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 1, 2, 5-7, 9-13, and 15-20 are moot in view of the new grounds of rejection using McCombs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.J.L./Examiner, Art Unit 3773               


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773